Opinion issued August 25, 2015




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00684-CR
                           ———————————
              IN RE TED LAWRENCE ROBERTSON, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Ted Lawrence Robertson, proceeding pro se and incarcerated, has

filed a petition for writ of mandamus seeking to compel the respondent trial judge

to vacate his February 11, 2009 judgment nunc pro tunc, contending that it was

void because relator was not provided with notice or the opportunity to be heard

before the signing of the judgment and because the error in the original judgment,
if any, constitutes judicial error, not clerical error.1 On September 4, 2014, we

denied relator’s petition for writ of mandamus seeking identical relief as that

sought in this petition. See In re Ted Lawrence Robertson, No. 01-14-00466-CR,

2014 WL 4374124, at *3 (Tex. App.—Houston [1st Dist.] Sept. 4, 2014, orig.

proceeding [mand. denied]) (per curiam) (mem. op., not designated for

publication). On January 28, 2015, after relator had sought review of this Court’s

denial of his mandamus petition, the Court of Criminal Appeals denied relator’s

motion for leave to file a writ of mandamus without order. See In re Ted Lawrence

Robertson, WR-29,520-19.

      Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP.

P. 52.8(a), (d). We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Massengale, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying case is State of Texas v. Ted Lawrence Robertson, Cause No.
      940376, in the 174th District Court of Harris County, Texas, the Honorable Ruben
      Guerrero presiding. On December 30, 2004, this Court affirmed relator’s
      conviction. See Robertson v. State, 175 S.W.3d 359, 361 (Tex. App.—Houston
      [1st Dist.] 2004, pet. ref’d).